Citation Nr: 0118731	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  00-18 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from September 12, 1975, to 
October 22, 1976.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2000 decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found that the veteran was not entitled 
to nonservice-connected pension because he did not have any 
active duty service during a period of war.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  The veteran does not have any active duty service during 
a period of war.


CONCLUSION OF LAW

The veteran's claim of entitlement to nonservice-connected 
pension lacks legal merit and entitlement under the law and 
must be denied.  38 U.S.C.A. §§ 101(29), 101(33), 1521 (West 
1991); 38 C.F.R. §§ 3.2, 3.3, 3.102 (2000); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has not alleged 
that there are any relevant records that may be obtained 
which have not already been associated with the claims 
folder.  The appellant has been informed of the evidence 
necessary to substantiate the claims on appeal in the 
statement of the case.  The Board accordingly finds that the 
duty to assist the appellant has been satisfied.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

The veteran contends that he is entitled to nonservice-
connected pension.

Nonservice-connected pension, or improved pension, is a 
benefit payable by VA to veterans of a period or periods of 
war because of nonservice-connected disability or age.  The 
qualifying periods of war for this benefit are the Mexican 
border period, World War I, World War II, the Korean 
conflict, the Vietnam era and the Persian Gulf War.  Basic 
entitlement exists if a veteran:

(i) Served in the active military naval 
or air service for 90 days or more during 
a period of war; or

(ii) Served in the active military, naval 
or air service during a period of war and 
was discharged or released from such 
service for a disability adjudged 
service-connected without presumptive 
provisions of law, or at time of 
discharge had such a service-connected 
disability, shown by official service 
records, which in medical judgment would 
have justified a discharge for 
disability; or 

(iii) Served in the active military naval 
or air service for a period of 90 
consecutive days or more and such period 
began or ended during a period of war; or

(iv) Served in the active military, naval 
or air service for an aggregate of 90 
days or more in two or more separate 
periods of service during more than one 
period of war; and

(v) Is permanently and totally disabled 
from nonservice-connected disability not 
due to the veteran's own willful 
misconduct; and

(vi) Meets the net worth requirements 
under 38 C.F.R. § 3.274 and does not have 
an annual income in excess of the 
applicable maximum annual pension rate 
specified in 38 C.F.R. § 3.23.

38 C.F.R. § 3.3(a)(3) (2000); 38 U.S.C.A. § 1521 (West 1991 & 
Supp. 2000).

The evidence shows that the veteran served on active duty 
from September 12, 1975, to October 22, 1976.

The regulations provide the beginning and ending dates of 
each war period.  38 C.F.R. § 3.2 (2000).  The Vietnam era is 
the period beginning on February 28, 1961, and ending on May 
7, 1975, inclusive, in the case of a veteran who served in 
the Republic of Vietnam during that period.  Otherwise, the 
Vietnam era is the period beginning on August 5, 1964, and 
ending on May 7, 1975, inclusive.  38 C.F.R. § 3.2(f) (2000); 
38 U.S.C.A. § 101(29) (West 1991).  The Persian Gulf War 
period is the period beginning on August 2, 1990, through a 
date to be prescribed by Presidential proclamation or law.  
38 C.F.R. § 3.2(i) (2000); 38 U.S.C.A. § 101(33) (West Supp. 
2000).

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).

In this case, the law and not the evidence is dispositive.  
The veteran did not serve on active duty during a period of 
war.  Entitlement to nonservice-connected pension requires 
service during a period of war.

Accordingly, the Board finds that the veteran's claim of 
entitlement to nonservice-connected pension lacks legal merit 
and entitlement under the law and must be denied.  
38 U.S.C.A. §§ 101(29), 101(33), 1521 (West 1991); 38 C.F.R. 
§§ 3.2, 3.3 (2000); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The veteran's claim of entitlement to nonservice-connected 
pension lacks legal merit and entitlement under the law and 
must be denied




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

